DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment

The Amendments filed 12/21/2020 responsive to the Office Action filed 09/21/2020 has been entered. No amendment are presently made. Claims 1, 3-10, and 12-15 including the withdrawn claim 12 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 5-9 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansmann et al. (US 3,723,609) in view of Otani et al. (US 3,461,082).

With respect to claims 1, 3 and 6, Mansmann teaches method of producing carbon fibers comprising the following steps:
a) providing lignin (“suitable starting materials which are available in practice … lignin”, Co 3 li 21-22 and 32); and 
b) spinning the material obtained by step (a), whereby an lignin fiber is obtained (“Spinning … the filaments are collected”, Co 8 li 37 and 53).
Mansmann further teaches that the fibrous starting material obtained by spinning is converted in the conventional manner either continuously or intermittently into fibers consisting substantially of more than 97 percent of carbon by increasing the temperature to about 1,000 °C - 2,000 °C, and heating must be carried out in a stream of an inert gas (Co 8 li 56-61). Even if Mansmann does not mention the term of stabilization, initial heating from the room temperature to the carbonizing temperature would meet the claimed stabilization. That is, heating from the room temperature to about 1,000 °C - 2,000 °C in a stream of an inert gas would comprise the stabilization at a lower temperature range as well as the carbonization at a higher temperature range, thus, the stabilization and the carbonization by Mansmann’s heating under inert condition would be performed as a one-step operation.
Alternatively, in Example 2 Mansmann specifically teaches that after spinning the filaments were kept under nitrogen at 220°C. for 5 hours, the fibers were then heated in a stream of nitrogen to 400°C. at a rate of temperature increase of 10°C. per hour and then to 1,000°C. at a rate of temperature increase of 150°C per hour, then flexible carbon fibers were obtained (Co 9 li 59-65). Thus, Mansmann specifically teaches the stabilization at a lower temperature range under nitrogen and the carbonization at a higher temperature range under nitrogen.

Mansmann differs from the claim in that Mansmann teaches using lignin but is silent to fractionated and/or unfractionated softwood alkaline lignin.
In the same field of endeavor, method for producing carbonized lignin fiber, Otani teaches that the method uses lignin which is obtained by the chemical treatment of woody material of softwood (Co 1 li 23-25) and produced from alkali-lignin (Co 1 li 45), and further teaches that lignin fiber used as a raw material may be in the form of a continuous monofilament, short-length or staple fiber or in any other suitable fiber forms (Co 1 li 50-53). 
It would be obvious to one having ordinary skill in the art at the time of the invention was made to modify Mansmann’s method with the teachings of Otani such that the one would use fractionated and/or unfractionated softwood alkaline lignin since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 5, Mansmann as applied to claim 1 above teaches that spinning may be carried out by either the wet or the dry spinning process (Co 8 li 37-38), but is silent to melt extrusion performed at a temperature exceeding the glass transition temperature of the material by 20-75°C.
Otani as applied in the combination above further teaches that the conventional methods for spinning a high molecular weight material, that is, the melt spinning method, the dry spinning method and the wet spinning method can be used in order to produce lignin fiber from alkali-lignin (Co 1 li 54-57), and when the melt spinning method is employed to produce lignin fiber, alkali-lignin or thiolignin is charged into the melting apparatus and made molten by rapid heating to a suitable temperature between 100° C. and 400° C, preferably between 150° C. and 200° C (Co 1 li 60-64). 
It would be obvious to one having ordinary skill in the art at the time of the invention was made to modify Mansmann’s method with the teachings of Otani such that the one would perform the melt extrusion under the temperature taught by Otani instead of the solvent-spinning or dry-spinning, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Further, even if Otani is silent to the claimed range of 20-75°C, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the temperature taught by Otani overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the ranges recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003). See MPEP 2144.05 (I).

With respect to claim 7, Mansmann as applied to claim 1 above teaches that the stabilizing is performed at 220°C. for 5 hours (Co 9 li 60-61).
Furthermore, Otani as applied in the combination regarding claim 1 above further teaches that lignin fiber is pretreated in a closed vessel at 100 - 400 °C (Co 2 li 55-57) which overlaps the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 8 and 9, Mansmann as applied to claim 1 above teaches that the stabilizing is performed at 220°C. for 5 hours (Co 9 li 60-61), but does not specifically teaches that the stabilizing is performed at a heating rate from 1 to 200° C. per minute or from 4 to 70° C. per minute from ambient temperature up to 220° C.
Otani as applied in the combination regarding claim 1 above further teaches that the stabilizing is performed at a heating rate of less than 50 °C per minute (Co 2 li 5).
One would find it obvious to perform stabilizing the fibers at the heating rate taught by Otani, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Further, even if Otani is silent to the claimed range of the heating rate, the artisan before the effective filing date of the claimed invention would consider the invention to be obvious because the range of the heating rate taught by Otani overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003). See MPEP 2144.05 (I).


With respect to claim 14, Otani as applied in the combination regarding claim 1 above further teaches purifying the softwood alkaline lignin prior to spinning (“the raw material should be purified before this is charged into the melting apparatus to remove the foreign matters included and to prevent the snapping of yarn”, Co 2 li 2-5).

With respect to claim 15, even though the combination as applied to claim 1 above is silent to adding fractionated and/or unfractionated hardwood alkaline lignin to the softwood alkaline lignin prior to spinning, since Otani teaches the use of sorftwood and hardwood for producing carbonized fiber (Co 1 li 25), one would find it obvious to mix the hardwood and softwood for the purpose of producing carbonized fiber.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansmann et al. (US 3,723,609) in view of Otani et al. (US 3,461,082) as applied to claim 1 above, and further in view of Wohlmann et al. (US 2013/0183227).

With respect to claim 4, Otani as applied in the combination regarding claim 1 above teaches the use of fractionated softwood alkaline lignin (Co 1 li 51-52), but is silent that the fractionated softwood alkaline lignin is produced by ultrafiltration.
In the same field of endeavor, thermoplastic lignin for producing carbon fibers, Wohlmann teaches that the lignin according to the invention can be obtained from the lignins extracted via methods like the Kraft process, the soda AQ process, or the organosolv process, through extraction using suitable solvents or through fractionation by means of a mechanical separation method, which also includes ultrafiltration- or nanofiltration-membrane methods (Pa [0027]).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use ultrafiltration for the purpose of obtaining the lignin. 

With respect to claim 15, Otani as applied in the combination regarding claim 1 above teaches the use of sorftwood and hardwood for producing carbonized fiber (Co 1 li 25), but is silent to adding fractionated and/or unfractionated hardwood alkaline lignin to the softwood alkaline lignin prior to spinning. 
In the same field of endeavor, thermoplastic lignin for producing carbon fibers, Wohlmann teaches that it is also possible to combine suitable fractions from hardwood lignin and softwood lignin with one another (Pa [0027]).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to add fractionated and/or unfractionated hardwood alkaline lignin to the softwood alkaline lignin prior to spinning for the purpose of producing carbon fibers.

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansmann et al. (US 3,723,609) in view of Otani et al. (US 3,461,082) as applied to claims 8 and 9 above, and further in view of Matsuhisa et al. (US 6,103,211).

With respect to claims 10 and 13, the combination as applied to claims 8 and 9 above is silent to isothermally treating the lignin fiber at 250˚C/220˚C for from 1 to 60 minutes.
In the same field of endeavor, production processes of carbon fibers, Matsuhisa teaches that it is preferable that the stabilization temperature is 200 to 300° C, and especially it is preferable in view of cost and performance that stabilization is effected at a temperature of 10 to 20° C. lower than the temperature at which fiber breakage is caused by the reaction heat accumulated according to the progression of stabilization (Co 36 li 19-24). Matsuhisa further teaches that it is preferable that the stabilization time is 10 to 100 minutes in view of productivity and performance of carbon fibers, and a range of 30 to 60 minutes is more preferable, and if this time is too short, the two-layer structure may become so clear as to lower the performance disadvantageously (Co 36 li 53-60).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the method with the teachings of Matsuhisa so that the one would isothermally treated the lignin fiber at a temperature from 200 to 300° C for 30-60 minutes for the purpose of preventing fiber breakage and low performance. With respect to the temperature, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Response to Arguments

Applicant’s arguments, see Amendment, filed 12/21/2020, with respect to the rejections of claim 1 under 103(a) have been fully considered but are not persuasive.

Applicant argues that Mansmann teaches that the spinning cake removed from the drum was heated from 100°C to 250°C in air (i.e., under oxidative conditions) in the-4- course of 1 hour (Example 1, Co 9 li 34-36), thus the first step is not performed under inert conditions.
This argument is found to be unpersuasive because:
Applicant makes a generalization by merely reciting one embodiment (Example 1). In the general description, Mansmann teaches spinning process (Co 8 37-56) and further teaches that the fibrous starting material obtained by spinning is converted in the conventional manner either continuously or intermittently into fibers consisting substantially of more than 97 percent of carbon by increasing the temperature to about 1,000 °C - 2,000 °C, and heating must be carried out in a stream of an inert gas (Co 8 li 56-61), i.e. Mansmann does not teach any process under oxidative conditions between spinning and heating. Furthermore, in Example 2 Mansmann teaches that after spinning the filaments were kept under nitrogen at 220°C. for 5 hours, the fibers were then heated in a stream of nitrogen to 400°C. at a rate of temperature increase of 10°C. per hour and then to 1,000°C. at a rate of temperature increase of 150°C per hour, then flexible carbon fibers were obtained (Co 9 li 59-65). Thus, Mansmann specifically teaches the stabilization at a lower temperature range under nitrogen and the carbonization at a higher temperature range under nitrogen.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742